                                   UNITED STATES DISTRICT COURT


                                   EASTERN DISTRICT OF CALIFORNIA




    UNITED STATES OF AMERICA,                                     No. 1:19-MJ-00015 SKO

                      Plaintiff,
                                                                  DETENTION ORDER
           v.                                                     (Violation of Supervised Release )

    ANTHONY GARCIA JR.,

                      Defendant.



       The defendant having been arrested for alleged violation(s) of the terms and conditions of
supervised release; and
       Having conducted a detention hearing pursuant to Federal Rule of Criminal Procedure 32.l(a)(6)
and 18 U.S.C. § 3143(a), the Court finds that:
      X  The defendant has not met defendant’s burden of establishing by clear and convincing
evidence that defendant is not likely to flee; and/or

          The defendant has not met defendant’s burden of establishing by clear and convincing
evidence that defendant is not likely to pose a danger to the safety of any other person or the community
if released under 18 U.S.C. § 3142(b) or (c).
      X     The defendant is to be transported to the Central District of California as soon as practicable.
          This finding is based on the reasons stated on the record.



Dated:      January 24, 2019                                   /s/   Sheila K. Oberto              .
                                                     UNITED STATES MAGISTRATE JUDGE
